FILED
                             NOT FOR PUBLICATION                            SEP 20 2012

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                              FOR THE NINTH CIRCUIT



UNITED STATES OF AMERICA,                         No. 11-10671

                Plaintiff - Appellee,             D.C. No. 2:11-cr-01911-PGR

  v.
                                                  MEMORANDUM *
ABRAHAM ALVAREZ, a.k.a. Abraham
Alvarez-Renteria, a.k.a. Moises Alvarez-
Renteria,

                Defendant - Appellant.



                     Appeal from the United States District Court
                              for the District of Arizona
                   Charles B. Kornmann, District Judge, Presiding **

                           Submitted September 10, 2012 ***

Before:         WARDLAW, CLIFTON, and N.R. SMITH, Circuit Judges.

       Abraham Alvarez appeals from his guilty-plea conviction and 27-month



          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The Honorable Charles B. Kornmann, Senior United States District
Judge for the District of South Dakota, sitting by designation.
          ***
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
sentence for reentry of a removed alien, in violation of 8 U.S.C. § 1326. Pursuant

to Anders v. California, 386 U.S. 738 (1967), Alvarez’s counsel has filed a brief

stating there are no grounds for relief, along with a motion to withdraw as counsel

of record. We have provided Alvarez the opportunity to file a pro se supplemental

brief. No pro se supplemental brief or answering brief has been filed.

      Our independent review of the record pursuant to Penson v. Ohio, 488 U.S.
75, 80 (1988), discloses no arguable grounds for relief on direct appeal. We

dismiss in light of the valid appeal waiver. See United States v. Nguyen, 235 F.3d
1179, 1182 (9th Cir. 2000).

      Counsel’s motion to withdraw is GRANTED.

      DISMISSED.




                                          2                                    11-10671